Citation Nr: 0409015	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-17 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a neck injury with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to July 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by which the RO denied 
the veteran's claim for a rating in excess of 20 percent.  A 
notice of disagreement (NOD) was received in July 2002, and a 
statement of the case (SOC) was issued in September 2002.  A 
substantive appeal was received from the veteran in November 
2002.  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.



REMAND

The veteran was afforded a VA examination in connection with 
the claim in March 2002.  However, VA treatment records dated 
in 2003 include his complaints that his condition has 
increased in severity.  Hence, a more current examination is 
needed to properly evaluate the service connected condition.  
The examination should include consideration of the extent of 
functional loss of the cervical spine due to pain, and other 
factors.  In this regard, the Board notes that, when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.45 and 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  

Further, the Board notes that the veteran suffered another 
neck injury in 2000 and underwent surgery at that time.  The 
March 2002 neurological examiner noted the post-service 
injury, and that it had "resulted in cervical spine 
disease."  However, there is no medical opinion that 
addresses whether it is possible to separate the effects of 
service-connected and nonservice-connected disability.  The 
Board notes that when it is not possible to separate the 
effects of the service-connected condition versus a 
nonservice-connected condition, VA regulations require that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Hence, the RO should arrange for the veteran to undergo VA 
examination to obtain medical findings needed to properly 
evaluate the veteran's service-connected cervical spine 
disability.  The veteran is hereby advised that a failure to 
report to the scheduled examination, without good cause, will 
result in a denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b) (2003).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo that 
examination, the Board finds that the RO should obtain and 
associate with the claims file all outstanding pertinent 
medical records from VA and any private facilities.

Regarding the former, the Board notes that the veteran has 
received medical treatment from the VA Medical Center (VAMC) 
in Bath, New York, and records dated up to March 2003 from 
that facility are of record.  All additional records from 
that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In 
requesting these records, the RO must follow the procedures 
of 38 C.F.R. § 3.159 (2003), as regards requesting records 
from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the Bath 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran since March 2003.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA examination 
of the neck at an appropriate VA medical 
facility.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran and the examination 
reports should reflect consideration of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies (to include X-rays and range of 
motion studies, reported in degrees, with 
normal ranges provided for comparison 
purposes) should be accomplished, and all 
clinical findings should be reported in 
detail.  All reports of X-ray studies 
and, if needed, any consultations, should 
be made available to the primary examiner 
prior to completion of his/her report.

The examiner should, to the extent 
possible, distinguish the manifestations 
of service-connected residuals of the 
neck injury from those of the 2000 
injury.  However, is the examiner is 
unable to distinguish such symptoms, 
he/she should clearly so state, and 
indicate that all findings are made 
respect to overall neck disability.  

The examiner should also whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the neck.  
If pain on motion is present, the 
examiner should indicate at which point 
pain begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, indicate whether such is favorable 
or unfavorable, and the extent of such 
ankylosis..

All examination findings, along with the 
complete rationale for any opinions 
expressed, should be set forth in a 
printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim for increased rating for service-
connected  neck disability in light of 
all pertinent evidence and legal 
authority.  If the veteran fails to 
report to the scheduled examination, the 
RO must apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate. 

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
citation to any additional legal 
authority considered, along with clear 
reasons and bases for all determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






